UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/17 The Dreyfus Fund Incorporated SEMIANNUAL REPORT June 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 FOR MORE INFORMATION Back Cover The Dreyfus Fund Incorporated The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for The Dreyfus Fund Incorporated, covering the six-month period from January 1, 2017 through June 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets generally rallied over the first half of 2017 as corporate earnings grew and global economic conditions improved. While the rally was relatively broad-based, U.S. stock market leadership shifted toward larger, growth-oriented companies and away from smaller, economically sensitive companies that had been expected to benefit from a new presidential administration’s stimulative policy proposals. International stocks fared particularly well amid more positive economic data from Europe and the emerging markets. In the bond market, despite short-term interest-rate hikes from the Federal Reserve Board, yields of longer-term U.S. government securities moderated somewhat and prices rose when it became clear that major tax and fiscal reforms would take time and political capital to enact. The markets’ strong performance has been supported by solid underlying fundamentals, most notably rising corporate profits, a robust labor market, and muted inflation. While we currently expect these favorable conditions to persist over the second half of the year, we remain watchful for economic and political risks that could derail the rallies. As always, we encourage you to discuss the risks and opportunities of today’s investment environment with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation July 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2017 through June 30, 2017, as provided by Elizabeth Slover, David Sealy, Leigh Todd, and Barry K. Mills, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended June 30, 2017, The Dreyfus Fund Incorporated produced a total return of 8.34%. 1 In comparison, the S&P 500 ® Index (the “Index”), the fund’s benchmark, provided a total return of 9.33% for the same period. 2 U.S. stocks rose during the first six months of 2017, driven by continued economic expansion, strong corporate earnings, and favorable expectations regarding pro-business government policies. The fund lagged its benchmark largely due to security selection shortfalls in the financials, consumer staples, and energy sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. To pursue these goals, the fund primarily invests in common stocks issued by U.S. companies. The fund may invest up to 20% of its assets in foreign securities. In choosing stocks, we focus on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks, and stocks that exhibit characteristics of both investment styles. We attempt to measure a security’s intrinsic value by analyzing “real” data (company financials, economic outlook, etc.) and other factors (management, industry conditions, competition, etc.) and select stocks based on value, growth and financial profile. Markets Rose Despite Political Uncertainties Over the first half of 2017, equities continued to build on gains achieved during the final months of 2016. Consecutive quarters of better-than-expected corporate earnings and encouraging economic developments in the United States, Europe, and China drove the Index to a series of new highs in January and February. While concerns about the new U.S. presidential administration’s ability to implement its business-friendly policy proposals slowed the pace of the market’s advance in the early spring, U.S. stocks quickly erased those losses when consumer spending remained resilient and global economic growth showed further signs of recovery. These developments bolstered investor confidence and enabled the Index to reach new all-time highs in May and June. The information technology sector was the top-performing market sector in the Index for the reporting period. In contrast, the energy sector was undermined by weakening oil and gas prices, and health care stocks were hurt by pricing and competitive pressures. Gains Limited by Disappointing Stock Selections Disappointing stock selections detracted from the fund’s performance compared to the Index in the financials sector, primarily due to weakness in consumer finance company Synchrony Financial , which lost ground over credit concerns and a weaker-than-expected outlook. Another key financial holding, investment banking firm Goldman Sachs Group , suffered due to doubts regarding the administration’s ability to enact promised financial 3 DISCUSSION OF FUND PERFORMANCE (continued) regulatory changes. The fund also underperformed its benchmark in the consumer staples sector, largely due to its investment in beverage maker Molson Coors Brewing , which failed to realize expected synergies in the wake of a major acquisition. In the energy sector, a few holdings were hurt by weak oil prices, the most notable of which were oil-and-gas producer EOG Resources and oilfield services giants Halliburton and Schlumberger. Finally, among consumer discretionary holdings, auto maker Ford Motor lost ground due to slowing U.S. sales. On a more positive note, the fund generated relatively robust gains in the health care sector, led by biotechnology developer Regeneron Pharmaceuticals, which posted strong sales and earnings; device maker Boston Scientific, which released positive data on its latest heart valve replacement product; and pharmaceutical company Abbott Laboratories, which beat analysts’ earnings expectations. Two health care insurers, Aetna and UnitedHealth Group, further enhanced the fund’s relative performance. Several technology holdings also contributed positively to the fund’s results, including social media giant Facebook, semiconductor maker Broadcom, online retailer Amazon.com, and software developers Oracle and salesforce.com. The fund’s only holding in the industrials sector, manufacturer Honeywell International, outperformed most of its peers. The fund’s relative performance further benefited from a lack of exposure to the lagging telecommunications sector. Positioned for Further Growth Although the U.S. economy expanded at a relatively slow pace in early 2017, we see strong prospects for accelerating growth in the second half of the year, bolstered by improving global economic conditions. We believe that several industry groups are poised to benefit from stronger economic growth, even if the administration’s efforts to implement its policies continue to stall. Therefore, as of the end of the reporting period, we have allocated a relatively large percentage of the fund’s assets to investments in the health care and materials sectors, and, to a lesser degree, in the industrials and consumer discretionary sectors. In contrast, the fund currently holds underweighted exposure to the consumer staples, financials, and energy sectors, and no exposure to the real estate and telecommunication services sectors. July 17, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The S&P 500 ® Index is widely regarded as the best single gauge of large-cap U.S. equities. The index includes 500 leading companies and captures approximately 80% coverage of available market capitalization. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Fund Incorporated from January 1, 2017 to June 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .76%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2017 (Unaudited) Common Stocks - 96.8% Shares Value ($) Banks - 7.8% JPMorgan Chase & Co. 353,782 32,335,675 PNC Financial Services Group 250,141 31,235,107 U.S. Bancorp 513,777 26,675,302 Capital Goods - 8.9% Eaton 204,489 15,915,379 Fortive 218,303 13,829,495 Honeywell International 198,363 26,439,804 Raytheon 132,165 21,342,004 United Technologies 206,102 25,167,115 Consumer Services - 4.7% McDonald's 135,780 20,796,065 Starbucks 329,622 19,220,259 Wynn Resorts 110,180 14,777,342 Diversified Financials - 4.7% Ameriprise Financial 231,014 29,405,772 CME Group 199,883 25,033,347 Energy - 5.3% EOG Resources 234,915 21,264,506 Halliburton 488,742 20,874,171 Schlumberger 299,299 19,705,846 Food & Staples Retailing - 2.0% Costco Wholesale 146,676 Food, Beverage & Tobacco - 2.4% Kellogg 176,743 a 12,276,569 Kraft Heinz 181,459 15,540,149 Health Care Equipment & Services - 9.5% Abbott Laboratories 488,118 23,727,416 Aetna 129,625 19,680,964 Boston Scientific 635,424 b 17,613,953 Danaher 235,977 19,914,099 6 Common Stocks - 96.8% (continued) Shares Value ($) Health Care Equipment & Services - 9.5% (continued) UnitedHealth Group 157,369 29,179,360 Materials - 5.9% Dow Chemical 310,589 19,588,848 Nucor 249,178 14,419,931 Praxair 121,865 16,153,206 Vulcan Materials 140,609 17,812,348 Media - 2.5% Charter Communications, Cl. A 85,504 b Pharmaceuticals, Biotechnology & Life Sciences - 8.2% Celgene 177,016 b 22,989,068 Johnson & Johnson 218,857 28,952,593 Merck & Co. 410,171 26,287,859 Regeneron Pharmaceuticals 34,374 b 16,882,446 Retailing - 7.2% Amazon.com 38,086 b 36,867,248 Priceline Group 11,809 b 22,088,971 Ulta Beauty 87,001 b 24,998,867 Semiconductors & Semiconductor Equipment - 4.0% Broadcom 104,843 24,433,661 Texas Instruments 278,409 21,418,004 Software & Services - 18.1% Alphabet, Cl. A 27,946 b 25,980,837 Alphabet, Cl. C 37,463 b 34,043,752 Facebook, Cl. A 235,493 b 35,554,733 Microsoft 628,794 43,342,771 Oracle 500,912 25,115,728 salesforce.com 219,927 b 19,045,678 Visa, Cl. A 289,685 a 27,166,659 Technology Hardware & Equipment - 2.2% Cisco Systems 802,509 Transportation - 1.9% Union Pacific 201,500 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.8% (continued) Shares Value ($) Utilities - 1.5% NextEra Energy 126,183 Total Common Stocks (cost $849,357,552) Other Investment - 3.3% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $38,353,105) 38,353,105 c Total Investments (cost $887,710,657) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $34,304,902 and the value of the collateral held by the fund was $35,142,638, consisting of U.S. Government & Agency securities. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.1 Health Care Equipment & Services 9.5 Capital Goods 8.9 Pharmaceuticals, Biotechnology & Life Sciences 8.2 Banks 7.8 Retailing 7.2 Materials 5.9 Energy 5.3 Consumer Services 4.7 Diversified Financials 4.7 Semiconductors & Semiconductor Equipment 4.0 Money Market Investment 3.3 Media 2.5 Food, Beverage & Tobacco 2.4 Technology Hardware & Equipment 2.2 Food & Staples Retailing 2.0 Transportation 1.9 Utilities 1.5 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $34,304,902)—Note 1(b): Unaffiliated issuers 849,357,552 1,122,098,743 Affiliated issuers 38,353,105 38,353,105 Dividends and securities lending income receivable 903,755 Prepaid expenses 16,152 1,161,371,755 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 727,293 Cash overdraft due to Custodian 495,808 Payable for shares of Common Stock redeemed 233,803 Accrued expenses 98,791 1,555,695 Net Assets ($) 1,159,816,060 Composition of Net Assets ($): Paid-in capital 868,543,445 Accumulated undistributed investment income—net 215,602 Accumulated net realized gain (loss) on investments 18,315,822 Accumulated net unrealized appreciation (depreciation) on investments 272,741,191 Net Assets ($) 1,159,816,060 Shares Outstanding (500 million shares of $1 par value Common Stock authorized) 105,767,196 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2017 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 9,958,280 Affiliated issuers 86,383 Income from securities lending—Note 1(b) 3,256 Interest 2,660 Total Income 10,050,579 Expenses: Management fee—Note 3(a) 3,768,549 Shareholder servicing costs—Note 3(b) 278,208 Directors’ fees and expenses—Note 3(c) 171,273 Professional fees 59,457 Custodian fees—Note 3(b) 35,230 Prospectus and shareholders’ reports 16,820 Registration fees 16,135 Loan commitment fees—Note 2 8,373 Miscellaneous 8,437 Total Expenses 4,362,482 Less—reduction in fees due to earnings credits—Note 3(b) (15,703) Net Expenses 4,346,779 Investment Income—Net 5,703,800 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 18,361,537 Net unrealized appreciation (depreciation) on investments 67,934,906 Net Realized and Unrealized Gain (Loss) on Investments 86,296,443 Net Increase in Net Assets Resulting from Operations 92,000,243 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 Operations ($): Investment income—net 5,703,800 12,711,281 Net realized gain (loss) on investments 18,361,537 120,173,175 Net unrealized appreciation (depreciation) on investments 67,934,906 (47,272,268) Net Increase (Decrease) in Net Assets Resulting from Operations 92,000,243 85,612,188 Distributions to Shareholders from ($): Investment income—net (6,839,538) (12,748,754) Net realized gain on investments (38,819,856) (80,429,968) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold 2,947,680 23,320,510 Distributions reinvested 41,433,075 84,273,022 Cost of shares redeemed (49,763,324) (435,394,801) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets 40,958,280 Net Assets ($): Beginning of Period 1,118,857,780 1,454,225,583 End of Period 1,159,816,060 1,118,857,780 Undistributed investment income—net 215,602 1,351,340 Capital Share Transactions (Shares): Shares sold 269,999 2,234,901 Shares issued for distributions reinvested 3,855,232 7,891,903 Shares redeemed (4,544,011) (40,100,844) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2017 Year Ended December 31, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 10.54 10.68 11.63 11.89 9.80 8.44 Investment Operations: Investment income—net a .05 .11 .09 .07 .10 .12 Net realized and unrealized gain (loss) on investments .82 .67 .16 1.05 3.04 1.36 Total from Investment Operations .87 .78 .25 1.12 3.14 1.48 Distributions: Dividends from investment income—net (.07) (.11) (.09) (.07) (.10) (.12) Dividends from net realized gain on investments (.37) (.81) (1.11) (1.31) (.95) — Total Distributions (.44) (.92) (1.20) (1.38) (1.05) (.12) Net asset value, end of period 10.97 10.54 10.68 11.63 11.89 9.80 Total Return (%) 8.34 b 7.23 2.08 9.47 32.33 17.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 c .76 .75 .75 .74 .75 Ratio of net expenses to average net assets .76 c .76 .75 .75 .74 .75 Ratio of net investment income to average net assets .99 c 1.01 .76 .61 .85 1.30 Portfolio Turnover Rate 17.35 b 68.83 55.82 44.19 72.91 56.38 Net Assets, end of period ($ x 1,000) 1,159,816 1,118,858 1,454,226 1,519,508 1,478,073 1,010,371 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: The Dreyfus Fund Incorporated (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for 14 example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 1,097,665,082 - - Equity Securities—Foreign Common Stocks † 24,433,661 - - Registered Investment Company 38,353,105 - - † See Statement of Investments for additional detailed categorizations. At June 30, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended June 30, 2017, The Bank of New York Mellon earned $613 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2017 were as follows: Affiliated Investment Company Value 12/31/2016 ($) Purchases ($) Sales ($) Value 6/30/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund 26,925,070 127,736,071 116,308,036 38,353,105 3.3 Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares - 33,211,317 33,211,317 - - Total (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid 16 annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2016 was as follows: ordinary income $12,748,754 and long-term capital gains $80,429,968. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2017, the fund did not borrow under the Facilities. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is payable monthly, based on the following annual percentages of the value of the fund’s average daily net assets: .65% of the first $1.5 billion; .625% of the next $500 million; .60% of the next $500 million; and .55% over $2.5 billion. The effective management fee rate during the period ended June 30, 2017 was .65%. The Agreement also provides for an expense reimbursement from Dreyfus should the fund’s aggregate expenses (excluding taxes and brokerage commissions) exceed 1% of the value of the fund’s average daily net assets for any full fiscal year. During the period ended June 30, 2017, there was no reduction in expenses pursuant to the Agreement. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2017, the fund was charged $183,182 for transfer agency services and $15,613 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were offset by earnings credits of $15,613. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2017, the fund was charged $35,230 pursuant to the custody agreement. These fees were partially offset by earnings credits of $90. During the period ended June 30, 2017, the fund was charged $5,598 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees 18 $634,793, custodian fees $20,184, Chief Compliance Officer fees $2,802 and transfer agency fees $69,514. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2017, amounted to $195,900,131 and $252,311,350, respectively. At June 30, 2017, accumulated net unrealized appreciation on investments was $272,741,191, consisting of $281,325,890 gross unrealized appreciation and $8,584,699 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 19 NOTES 20 NOTES 21 For More Information The Dreyfus Fund Incorporated 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: DREVX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0026SA0617 FORM N-CSR Item 1. Reports to Stockholders. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J.
